                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF GEORGIA
                             ATLANTA DIVISION

CLAUDIA S.,

     Plaintiff,

v.                                          CIVIL ACTION FILE

                                            NO. 1:18-cv-01896-AJB
ANDREW SAUL, Commissioner,
Social Security Administration,1

     Defendant.

                             ORDER AND OPINION2

        Plaintiff Claudia S. brought this action pursuant to §§ 205(g) and 1631(c) of

the Social Security Act, 42 U.S.C. §§ 405(g) and 1383(c)(3), to obtain judicial

review of the final decision of the Commissioner of the Social Security

Administration (“the Commissioner”) denying her application for social security




        1
             On June 17, 2019, Andrew Saul was sworn in as the Commissioner of
the Social Security Administration. Under the Federal Rules of Civil Procedure,
Saul “is automatically substituted as a party.” Fed. R. Civ. P. 25(d). The Clerk is
hereby DIRECTED to amend the case style to reflect the substitution.
        2
             The parties have consented to the exercise of jurisdiction by the
undersigned pursuant to 28 U.S.C. § 636(c) and Rule 73 of the Federal Rules of
Civil Procedure. (See Dkt. Entries dated May 16, 2018). Therefore, this Order is
a final Order of the Court.
disability insurance benefits (“DIB”) and supplemental security income benefits

(“SSI”) under the Social Security Act.3 For the reasons set forth below, the Court

REVERSES the final decision of the Commissioner AND REMANDS the case to

the Commissioner for further proceedings consistent with this opinion.

I.    PROCEDURAL HISTORY

      On June 4, 2015, Plaintiff filed an application for SSI in which she alleged

disability beginning on August 1, 2014, [Record (hereinafter “R”) 170-75], and on

July 20, 2015, she filed an application for DIB in which she alleged disability

beginning on May 15, 2015, [R176-80]. Plaintiff’s applications were denied

initially and on reconsideration. [R77-128, 133-40]. Plaintiff then requested a



      3
              Title XVI of the Social Security Act, 42 U.S.C. § 1381, et seq.,
provides for SSI. Title II of the Social Security Act provides for DIB.
42 U.S.C. § 401, et seq. Unlike DIB claims, SSI claims are not tied to the
attainment of a particular period of insurance eligibility. Baxter v. Schweiker,
538 F. Supp. 343, 350 (N.D. Ga. 1982). Otherwise, the relevant law and
regulations governing the determination of disability under a claim for DIB are
nearly identical to those governing the determination under a claim for SSI. Wind
v. Barnhart, 133 Fed. Appx. 684, 690 n.4 (11th Cir. June 2, 2005) (citing McDaniel
v. Bowen, 800 F.2d 1026, 1031 n.4 (11th Cir. 1986)). Thus, in general, the legal
standards to be applied are the same regardless of whether a claimant seeks DIB,
to establish a “period of disability,” or to recover SSI, although different statutes
and regulations apply to each type of claim. See 42 U.S.C. § 1383(c)(3)
(establishing that the judicial provisions of 42 U.S.C. § 405(g) are fully applicable
to claims for SSI). Therefore, to the extent that the Court cites to DIB cases, statutes,
or regulations, they are equally applicable to Plaintiff’s SSI claims, and vice versa.

                                         2
hearing before an Administrative Law Judge (“ALJ”). [R141-42]. An evidentiary

hearing was held on May 19, 2017. [R61-76]. The ALJ issued a decision on

June 7, 2017, denying Plaintiff’s application on the ground that she had not been

under a “disability” within the meaning of the Social Security Act at any time from

May 15, 2015, through the date of the decision. [R11, 20]. Plaintiff sought review

by the Appeals Council, and the Appeals Council denied Plaintiff’s request for

review on April 19, 2018, making the ALJ’s decision the final decision of the

Commissioner. [R1-6].

      Plaintiff then filed action in this Court on May 1, 2018, seeking review of

the Commissioner’s decision. [Doc. 1]. The answer and transcript were filed on

August 14, 2018. [Docs. 10, 11]. On August 24, 2018, Plaintiff filed a brief in

support of her petition for review of the Commissioner’s decision, [Doc. 14]; on

November 1, 2018, the Commissioner filed a response in support of the decision,

[Doc. 17]; and on November 5, 2018, Plaintiff filed a reply brief in support of her

petition for review, [Doc. 18]. The matter is now before the Court upon the

administrative record, the parties’ pleadings, and the parties’ briefs, 4 and it is

accordingly ripe for review pursuant to 42 U.S.C. §§ 405(g) and 1383(c)(3).




      4
            Neither party requested oral argument. (See Dkt.).
                                      3
II.   STANDARD FOR DETERMINING DISABILITY

      An individual is considered disabled for purposes of disability benefits if he

is unable to “engage in any substantial gainful activity by reason of any medically

determinable physical or mental impairment which can be expected to result in

death or which has lasted or can be expected to last for a continuous period of not

less than 12 months.” 42 U.S.C. §§ 423(d)(1)(A), 1382c(a)(3)(A). The impairment

or impairments must result from anatomical, psychological, or physiological

abnormalities which are demonstrable by medically accepted clinical or laboratory

diagnostic techniques and must be of such severity that the claimant is not only

unable to do previous work but cannot, considering age, education, and work

experience, engage in any other kind of substantial gainful work that exists in the

national economy. 42 U.S.C. §§ 423(d)(2)-(3), 1382c(a)(3)(B), (D).

      The burden of proof in a Social Security disability case is divided between

the claimant and the Commissioner. The claimant bears the primary burden of

establishing the existence of a “disability” and therefore entitlement to disability

benefits.   20 C.F.R. §§ 404.1512(a), 416.912(a).      The Commissioner uses a

five-step sequential process to determine whether the claimant has met the burden

of proving disability. 20 C.F.R. §§ 404.1520(a), 416.920(a); Doughty v. Apfel,

245 F.3d 1274, 1278 (11th Cir. 2001); Jones v. Apfel, 190 F.3d 1224, 1228

                                       4
(11th Cir. 1999), superseded by Social Security Ruling (“SSR”) 00-4p,

2000 WL 1898704 (Dec. 4, 2000),5 on other grounds as stated in Washington v.

Comm’r of Soc. Sec., 906 F.3d 1353, 1360-61 (11th Cir. 2018). The claimant must

prove at step one that he is not undertaking substantial gainful activity.

20 C.F.R. §§ 404.1520(a)(4)(i), 416.920(a)(4)(i). At step two, the claimant must

prove that he is suffering from a severe impairment or combination of impairments

that significantly limits his ability to perform basic work-related activities.

20 C.F.R. §§ 404.1520(a)(4)(ii), 416.920(a)(4)(ii). At step three, if the impairment

meets one of the listed impairments in Appendix 1 to Subpart P of Part 404 (Listing




      5
              Social Security Rulings are published under the authority of the
Commissioner of Social Security and are binding on all components of the
administrative process. Sullivan v. Zebley, 493 U.S. 521, 530 n.9 (1990),
superseded by statute on other grounds as stated in Colon v. Apfel,
133 F. Supp. 2d 330, 338-39 (S.D.N.Y. 2001); Tauber v. Barnhart,
438 F. Supp. 2d 1366, 1377 n.6 (N.D. Ga. 2006) (Story, J.) (citing
20 C.F.R. § 402.35(b)(1)). Although SSRs do not have the force of law, they are
entitled to deference so long as they are consistent with the Social Security Act and
regulations. Massachi v. Astrue, 486 F.3d 1149, 1152 n.6 (9th Cir. 2007);
Salamalekis v. Comm’r of Soc. Sec., 221 F.3d 828, 832 (6th Cir. 2000) (“If a Social
Security Ruling presents a reasonable construction of an ambiguous provision of
the Act or the agency’s regulations, we usually defer to the SSR.”); Minnesota v.
Apfel, 151 F.3d 742, 748 (8th Cir. 1998) (“Social Security Rulings, although entitled
to deference, are not binding or conclusive.”); Pass v. Chater,
65 F.3d 1200, 1204 n.3 (4th Cir. 1995); Gordon v. Shalala, 55 F.3d 101, 105
(2d Cir. 1995); Andrade v. Sec’y of Health and Human Servs., 985 F.2d 1045, 1051
(10th Cir. 1993).
                                       5
of Impairments), the claimant will be considered disabled without consideration of

age, education, and work experience.           20 C.F.R. §§ 404.1520(a)(4)(iii),

416.920(a)(4)(iii). At step four, if the claimant is unable to prove the existence of

a listed impairment, he must prove that his impairment prevents performance of

past relevant work.       20 C.F.R. §§ 404.1520(a)(4)(iv), 416.920(a)(4)(iv).

At step five, the regulations direct the Commissioner to consider the claimant’s

residual functional capacity (“RFC”), age, education, and past work experience to

determine whether the claimant can perform other work besides past relevant work.

20 C.F.R. §§ 404.1520(a)(4)(v), 416.920(a)(4)(v).        The Commissioner must

produce evidence that there is other work available in the national economy that

the claimant has the capacity to perform. Doughty, 245 F.3d at 1278 n.2. To be

considered disabled, the claimant must prove an inability to perform the jobs that

the Commissioner lists. Id.

      If at any step in the sequence a claimant can be found disabled or not disabled,

the    sequential     evaluation     ceases     and     further    inquiry     ends.

20 C.F.R. §§ 404.1520(a)(4), 416.920(a)(4). Despite the shifting of burdens at step

five, the overall burden rests on the claimant to prove that he is unable to engage

in any substantial gainful activity that exists in the national economy. Doughty,

245 F.3d at 1278 n.2; Boyd v. Heckler, 704 F.2d 1207, 1209 (11th Cir. 1983),

                                       6
superseded by statute on other grounds by 42 U.S.C. § 423(d)(5), as recognized in

Elam v. R.R. Ret. Bd., 921 F.2d 1210, 1214 (11th Cir. 1991).

III.   SCOPE OF JUDICIAL REVIEW

       A limited scope of judicial review applies to a denial of Social Security

benefits by the Commissioner. Judicial review of the administrative decision

addresses three questions: (1) whether the proper legal standards were applied;

(2) whether there was substantial evidence to support the findings of fact; and

(3) whether the findings of fact resolved the crucial issues. Washington v. Astrue,

558 F. Supp. 2d 1287, 1296 (N.D. Ga. 2008); Fields v. Harris, 498 F. Supp. 478,

488 (N.D. Ga. 1980). This Court may not decide the facts anew, reweigh the

evidence, or substitute its judgment for that of the Commissioner. Dyer v. Barnhart,

395 F.3d 1206, 1210 (11th Cir. 2005).       If substantial evidence supports the

Commissioner’s factual findings and the Commissioner applies the proper legal

standards, the Commissioner’s findings are conclusive.         Lewis v. Callahan,

125 F.3d 1436, 1439-40 (11th Cir. 1997); Barnes v. Sullivan, 932 F.2d 1356, 1358

(11th Cir. 1991); Martin v. Sullivan, 894 F.2d 1520, 1529 (11th Cir. 1990); Walker

v. Bowen, 826 F.2d 996, 999 (11th Cir. 1987) (per curiam); Hillsman v. Bowen,

804 F.2d 1179, 1180 (11th Cir. 1986) (per curiam); Bloodsworth v. Heckler,

703 F.2d 1233, 1239 (11th Cir. 1983).

                                        7
      “Substantial evidence” means “more than a scintilla, but less than a

preponderance.” Bloodsworth, 703 F.2d at 1239. It means such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion, and it must

be enough to justify a refusal to direct a verdict were the case before a jury.

Richardson v. Perales, 402 U.S. 389, 401 (1971); Hillsman, 804 F.2d at 1180;

Bloodsworth, 703 F.2d at 1239. “In determining whether substantial evidence

exists, [the Court] must view the record as a whole, taking into account evidence

favorable as well as unfavorable to the [Commissioner’s] decision.” Chester v.

Bowen, 792 F.2d 129, 131 (11th Cir. 1986) (per curiam). Even where there is

substantial evidence to the contrary of the ALJ’s findings, the ALJ decision will

not be overturned where “there is substantially supportive evidence” of the ALJ’s

decision. Barron v. Sullivan, 924 F.2d 227, 230 (11th Cir. 1991). In contrast,

review of the ALJ’s application of legal principles is plenary. Foote v. Chater,

67 F.3d 1553, 1558 (11th Cir. 1995); Walker, 826 F.2d at 999.

IV.   ADMINISTRATIVE DECISION

      In the administrative decision, the ALJ made the following findings of fact

and conclusions of law:

      1.    The claimant meets the insured status requirements of the
            Social Security Act through March 31, 2018.


                                      8
      2.    The claimant has not engaged in substantial gainful activity
            since May 15, 2015, the alleged onset date (20 CFR 404.1571
            et seq., and 416.971 et seq.).

      3.    The claimant has the following severe impairments: mild
            degenerative changes of the lumbar spine, diabetes and diabetic
            neuropathy (20 CFR 404.1520(c) and 416.920(c)).

      ...

      4.    The claimant does not have an impairment or combination of
            impairments that meets or medically equals the severity of one
            of the listed impairments in 20 CFR Part 404, Subpart P,
            Appendix 1 (20 CFR 404.1520(d), 404.1525, 404.1526,
            416.920(d), 416.925 and 416.926).

      ...

      5.    After careful consideration of the entire record, the undersigned
            finds that the claimant has the residual functional capacity to
            perform the full range of light work as defined in
            20 CFR 404.1567(b) and 416.967(b).

      ...

      6.    The claimant is capable of performing past relevant work as a
            Service Technician (D.O.T. # 201.367-014 Light Skilled
            SVP 6). This work does not require the performance of
            work-related activities precluded by the claimant’s residual
            functional capacity (20 CFR 404.1565 and 416.965).

      ...

      7.    The claimant has not been under a disability, as defined in the
            Social Security Act, from May 15, 2015, through the date of
            this decision (20 CFR 404.1520(f) and 416.920(f)).

[R13-20]. The ALJ noted, among other things, that on August 13, 2015, Plaintiff

had undergone a physical consultative evaluation with Charles F. Scott, M.D.; that
                                      9
Dr. Scott found that Plaintiff was mildly obese, she displayed a mild-to-moderate

limp, her heel-heel and toe-toe walking were remarkable, she had problems with

squatting, her reaction to a pinprick was somewhat decreased, she displayed

limitations in range of motion, her reflexes and strength were somewhat abnormal,

incoordination was present in the left lower extremity, and radiological studies of

the lumbar spine revealed mild changes; and that Dr. Scott opined that Plaintiff

“would appear to have problems with prolonged standing, prolonged walking,

bending and crouching, but not with lifting at this time.” [R15-16]. The ALJ

explained, however, that he assigned only “some weight” to Dr. Scott’s opinion

because Plaintiff had only mild findings on radiographs, Plaintiff’s neuropathy was

controlled with medication, Dr. Scott suggested nothing more than structured

exercise as treatment, and Plaintiff had received no treatment for her degenerative

condition since her alleged onset date. [R18]. The ALJ additionally explained that

during the evaluation with Dr. Scott, Plaintiff reported and displayed several

limitations that the ALJ found to be inconsistent with the longitudinal record: while

she displayed difficulty with her hearing during the examination, she was noted

elsewhere to have no issues with her hearing and Dr. Scott noted that she was able

to hear a soft-spoken voice; while she displayed limitations in range of motion,

mild decreased strength, and a limp, these things were not noted elsewhere in the

                                       10
record since her alleged onset date; while she presented with a cane during her

consultative evaluation and her administrative hearing, the cane was not prescribed

by a physician, Dr. Scott noted that Plaintiff did not require use of it in the

examination room, and Plaintiff was not noted to be using it during any health-care

visit since her alleged onset date; although Plaintiff alleged 10/10 pain to Dr. Scott

and testified to extreme back pain, she denied all pain during a hospital evaluation

taking place after she was admitted for a suicide attempt; and although Plaintiff

stated during treatment at Willing Helpers Medical that she was also receiving

treatment through Resurgens, the record failed to support the statement. [R17].

The ALJ then explained that he based the adverse disability finding on

vocational-expert testimony that a person of Plaintiff’s age, education, and work

history, with the above RFC, could work in Plaintiff’s former position as a service

technician as she described it and as the job is actually performed. [R19].

V.    CLAIMS OF ERROR

      Plaintiff argues that the ALJ’s finding that she is capable of “light” work is

not supported by substantial evidence; that she is in fact restricted to sedentary

work; and that because she is more than fifty-five years old, she should have been




                                        11
found “disabled” under the grids pursuant to Medical Vocational Rule 201.06.6

[Doc. 14]. In support, Plaintiff points out that she is fifty-nine years old with a

high-school education and work history at light or medium exertional levels, [R75];

that recent medical records indicate that her blood sugars fluctuate from the 150s

to as high as 446,7 [R436-37], that she has numbness in her hands and feet, [R437],




      6
              The grids are a series of matrices that correlate a set of variables: the
claimant’s residual functional capacity (i.e., the ability, despite impairments, to do
sedentary, light, etc. work), age, educational background, and previous work
experience. Upon the entry of a set of these variables into the appropriate matrix a
finding of disabled or not disabled is rendered. Gibson v. Heckler, 762 F.2d 1516,
1520 (11th Cir. 1985). Rule 201.06 of 20 C.F.R. Part 404, Subpart P, Appendix 2
provides that a person is “disabled” within the context of the Social Security Act
when she is limited to sedentary work, she is “of advanced age” (fifty-five years
old or older), her education does not provide for direct entry into skilled work, and
her skills are not transferable. 20 C.F.R. Part 404, Subpart P, Appendix 2,
Rules 201.00, 201.06.
      7
             Normal fasting blood sugar is less than 100 mg/dL, and normal
non-fasting blood sugar is below 125 mg/dL. MedlinePlus, Blood Sugar Test,
https://medlineplus.gov/ency/article/003482.htm (last visited 7/12/19).

                                        12
                                                     8                  9                 10
and that her medications include metformin,              glimepiride,       lisinopril,




      8
            Metformin increases the body’s response to insulin. Metformin is
often used alone or with other medications, including insulin, to treat type II
diabetes.   MedlinePlus, Metformin, https://medlineplus.gov/druginfo/meds/
a696005.html (last visited 7/12/19).
      9
               Glimepiride is used, along with diet and exercise and sometimes other
medications such as insulin, to treat type II diabetes. It lowers blood sugar by
causing the pancreas to produce insulin and helping the body use insulin efficiently.
MedlinePlus, Glimepiride, https://medlineplus.gov/druginfo/meds/a696016.html
(last visited 7/12/19).
      10
              Lisinopril is used to treat high blood pressure and is used in
combination with other medications to treat heart failure and to improve survival
after a heart attack. It works by decreasing certain chemicals that tighten the blood
vessels, so blood flows more smoothly and the heart can pump blood more
efficiently.     MedlinePlus, Lisinopril, https://medlineplus.gov/druginfo/meds/
a692051.html (last visited 7/12/2019).

                                       13
lovastatin, 11 gabapentin, 12 Lantus, 13 Prilosec, 14 and aspirin, 15 [R431]. [Doc. 14


      11
             Lovastatin is used together with diet, weight loss, and exercise to
reduce the risk of heart attack and stroke and to decrease the chance that heart
surgery will be needed in people who have heart disease or who are at risk of
developing heart disease. It is also used to decrease the amount of cholesterol and
other fatty substances in the blood.                    MedlinePlus, Lovastatin,
https://medlineplus.gov/druginfo/meds/a688006.html (last visited 7/12/19).
      12
            Gabapentin is often used to help control certain types of seizures in
patients who have epilepsy. It is also used to relieve nerve pain and restless-legs
syndrome. MedlinePlus, Gabapentin, https://medlineplus.gov/druginfo/meds/
a694007.html (last visited 7/12/19).
      13
             Lantus (insulin glargine) is a long-acting, man-made version of human
insulin. It works by replacing the insulin that is normally produced by the body
and by helping move sugar from the blood into other body tissues where it is used
for energy. It also stops the liver from producing more sugar. MedlinePlus, Insulin
Glargine (rDNA origin) Injection, https://medlineplus.gov/druginfo/meds/
a600027.html (last visited 7/12/19).
      14
            Prilosec (omeprazole) is used to treat gastroesophageal reflux disease
(“GERD”), a condition in which backward flow of acid from the stomach causes
heartburn and possible injury to the esophagus (the tube between the throat and
stomach). MedlinePlus, Omeprazole, https://medlineplus.gov/druginfo/meds/
a693050.html (last visited 7/12/19).
      15
              Prescription aspirin is used to relieve the symptoms of rheumatoid
arthritis, osteoarthritis, systemic lupus erythematosus, and certain other
rheumatologic conditions. Nonprescription aspirin is used to reduce fever; to
relieve mild to moderate pain from headaches, menstrual periods, arthritis, colds,
toothaches, and muscle aches; to prevent heart attacks in people who have had a
heart attack in the past or who have angina (chest pain that occurs when the heart
does not get enough oxygen); and to prevent ischemic strokes (strokes that occur
when a blood clot blocks the flow of blood to the brain) or mini-strokes (strokes
that occur when the flow of blood to the brain is blocked for a short time).
MedlinePlus, Aspirin, https://medlineplus.gov/druginfo/meds/a682878.html (last
visited 7/12/19).

                                        14
at 2]. She additionally argues that the ALJ overlooked evidence that during an

office visit taking place on December 21, 2015, orthopedic surgeon Howard

McMahan of Resurgens Orthopaedics found that Plaintiff had “moderate to severe

foraminal narrowing” in the cervical area,16 an antalgic gait,17 a mildly positive

Romberg, 18 difficulty with heel-to-toe walking, a very limited lumbar range of

motion with severe pain, hypoactive reflexes in the knees and ankles, generalized

weakness throughout the lower extremities, and decreased sensation from the knees

down bilaterally, [R320-22]; assessed Plaintiff with severe back pain with

numbness, weakness, and loss of balance, peripheral neuropathy secondary to




       16
             “Foraminal narrowing” refers to a narrowing of a nerve opening where
a nerve root leaves the spinal canal.              MedlinePlus, Foraminotomy,
https://medlineplus.gov/ency/article/007390.htm (last visited 7/12/19).
       17
             An antalgic gait is a limp adopted so as to avoid bearing weight on the
injured side of the body, thereby reducing pain. The Free Online Medical
Dictionary, Antalgic Gait, http://medical-dictionary.thefreedictionary.com/
antalgic+gait (last visited 7/12/19).
       18
                A health-care provider performs a Romberg test by asking the patient
to stand up with her feet together and her eyes closed. If the patient loses balance,
it is a sign that the sense of position has been lost, and the test is considered positive.
MedlinePlus, Movement - Uncoordinated, https://medlineplus.gov/ency/article/
003198.htm (last visited 7/12/19).

                                          15
diabetes,19 and previous stenosis, facet arthropathy,20 and bulging disc at L3-4, L4-

5, and C5-6; and opined, “I do not think she could return to her regular job at this

time and I do not anticipate that in the future,” [R322], all of which she contends

bolsters Dr. Scott’s findings and opinions. [Doc. 14 at 3, 6-7]. Plaintiff also points

out that Dr. Scott found Plaintiff’s weight to be 150 pounds, when she is in the

range of 225 to 250 pounds; that Dr. Scott did not mention Plaintiff’s neck in his

clinical summary, [compare R291-95 (Dr. Scott examination summary dated

August 13, 2015) with R320-22 (Dr. McMahan’s notes dated December 21, 2015,

indicating that Plaintiff weighed 220 pounds) and R431-40 (Willing Helpers

medical notes dated February 11, 2016, through March 15, 2017, showing weight

readings from 228 pounds to 252.5 pounds)]; and that even Dr. Scott acknowledged




      19
             “Peripheral neuropathy” occurs when nerves that carry signals to and
from the spinal cord or the brain and the rest of the body become damaged and no
longer     work     properly.         MedlinePlus,       Peripheral   Neuropathy,
https://medlineplus.gov/ency/article/000593.htm (last visited 7/12/19).
      20
           “Arthropathy” is a disease of the joints. J.E. Schmidt, M.D., Attorneys’
Dictionary of Medicine, Illustrated A-542 (46th ed. 2012). Facet joints are situated
between the stacked vertebrae and typically lie behind the spinal nerves as they
emerge from the central spinal canal. The two facet joints and intervertebral disc
at each level of the spine allow for motion between the vertebral bodies.
KnowYourBack.org., Anatomy of the Spine (Bones, Vertebrae),
https://www.spine.org/KnowYourBack/Resources/AnatomySpine (last visited
7/12/19).
                                        16
that Plaintiff appeared to have problems with bending, crouching, prolonged

standing, and prolonged walking. [Doc. 14 at 3, 6].

      In response, the Commissioner argues that substantial evidence supports the

ALJ’s findings and his assessment of Plaintiff’s RFC. [Doc. 17 at 5-8]. The

Commissioner contends that although Plaintiff alleged that she was disabled

primarily due to back pain, [R305, 319-20], x-rays of her lumbar spine taken in

August 2015 showed no acute change when compared to a radiograph from

May 2015, prior to her alleged disability onset date, [R305], and a January 2016

MRI of Plaintiff’s lumbar spine showed mostly minor spondylotic changes of the

lumbar spine, no focal disc herniation, and moderate central canal stenosis at L4-5,

but no foraminal stenosis, [R319-20]. [Doc. 17 at 5-6]. The Commissioner also

argues that when Dr. Scott examined Plaintiff in August 2015, his findings were

mild, [R291-95], and the evaluation therefore provides substantial evidence to

support the ALJ’s RFC determination. [Doc. 17 at 6-7]. The Commissioner also

points out that the ALJ noted that other evidence of record supported a light RFC,

such as hospital records from October 2015 indicating that Plaintiff did not

complain of, nor was she diagnosed with, back pain, [R426-27], and that progress

notes from Willing Helpers showed little to no treatment and no referrals to

specialists for back pain and indicated that Plaintiff’s neuropathy was treated with

                                       17
medication, [R432-40]. [Doc. 17 at 8].

      Notably, however, the Commissioner does not address Plaintiff’s arguments

that the ALJ overlooked the 2015 medical notes and opinion of Dr. McMahan.

[See generally Doc. 17]. The record shows that Dr. McMahan saw Plaintiff

multiple times over a period of years, [R277-82, 319-22], which indicates that he

was a treating physician. 20 C.F.R. §§ 404.1527(a)(2), 416.927(a)(2) (“Treating

source means your own acceptable medical source who provides you, or has

provided you, with medical treatment or evaluation and who has, or who has had,

an ongoing treatment relationship with you.”). Absent a showing of good cause,

and ALJ must give “substantial or considerable weight” to the medical opinion of

a treating physician.   Winschel v. Comm’r of Soc. Sec., 631 d 1176, 1179

(11th Cir. 2011); see also 20 C.F.R. §§ 404.1527(c), 416.927(c); SSR 96-2p,

1996 WL 374188.21 Even if Dr. McMahan were not a treating physician, it would

have been necessary for the ALJ to evaluate his opinion: the Commissioner must

evaluate every medical opinion the agency receives, 20 C.F.R. §§ 404.1527(c),




      21
             This standard applies to claims filed, as Plaintiff’s was, on or before
March 26, 2017. See 20 C.F.R. §§ 404.1527, 416.927 (2017); Corr. Not. of
Rescission of Soc. Sec. Rulings, 96-2p, 96-5p, & 06-3p, 2017 WL 3928297
(Apr. 6, 2017); Not. of Rescission of Soc. Sec. Rulings, 96-2p, 96-5p, & 06-3p,
2017 WL 3928298 (Mar. 27, 2017).
                                       18
416.927(c); SSR 06-03p, 2006 WL 2329939 at *4, and “must state with

particularity the weight given to different medical opinions and the reasons

therefor,” such that the reviewing court may determine “whether the ultimate

decision on the merits of the claim is rational and supported by substantial

evidence.” Winschel, 631 F.3d at 1179 (punctuation omitted) (reversing the

administrative decision where “the ALJ did not discuss pertinent elements of the

examining physician’s medical opinion, and the ALJ’s conclusions suggest that

those elements were not considered”).

      Here, the Court finds no indication in the ALJ’s decision that he considered

Dr. McMahan’s December 2015 opinion, much less that he stated good cause for

discounting the opinion. [See generally R10-20]. Indeed, the ALJ appears to have

discounted Plaintiff’s credibility, in part, based on the absence of post-onset

treatment at Resurgens. [Compare R17 (ALJ’s finding that the record did not

support Plaintiff’s statement that she was being treated at Resurgens) with R440

(February 2016 Willing Helpers note that Plaintiff reported being treated at

Resurgens); R321-22 (Dr. McMahan’s notes from Plaintiff’s December 2015 visit

to Resurgens)]. Additionally, the ALJ discounted Dr. Scott’s opinion that Plaintiff

would have problems with prolonged standing, prolonged walking, bending, and

crouching based on the ALJ’s determination that Dr. Scott’s findings as to

                                        19
Plaintiff’s limp, limited range of motion, and decreased strength were not found

during other examinations, and imaging showed no more than mild degenerative

changes, [R17], yet Dr. McMahan found that Plaintiff had an antalgic gait and

mildly positive Romberg; she had difficulty with heel-to-toe walk; she had limited

range of motion with severe pain; her knee and ankle reflexes were hypoactive; she

had generalized weakness through the lower extremities; she had decreased

sensation from the knees down in both legs; she had moderate-to-severe bilateral

neural foraminal narrowing and moderate central canal stenosis in the lumbar

spine; and she was unlikely to be able to return to her regular job, [R321-22]. Thus,

it appears that the ALJ missed Dr. McMahan’s December 2015 notes and opinion.

      In order to determine that the ALJ’s decision was supported by substantial

evidence, it must be clear the that ALJ took into account evidence both favorable

and unfavorable to his opinion. See McCruter v. Bowen, 791 F.2d 1544, 1548

(11th Cir. 1986) (holding that an administrative decision is not supported by

“substantial evidence” where the ALJ acknowledges only the evidence favorable

to the decision and disregards contrary evidence).           Here, reference to the

above-cited evidence shows that it is simply not true that Plaintiff falsely stated that

she was being treated Resurgens, that imaging showed only mild degenerative

changes, or that there is no medical evidence corroborating Dr. Scott’s findings that

                                         20
Plaintiff would be limited in the areas of prolonged standing, prolonged walking,

bending, and crouching. 22 [R319-22]. Thus, it is clear that the ALJ failed to

consider evidence unfavorable to his opinion. Moreover, as Plaintiff points out, a

light RFC requires a person to be standing or walking most of the workday, and

thus, if Dr. Scott’s and Dr. McMahan’s opinions were to be fully credited, she

would likely be limited to sedentary work, [Doc. 14 at 6 (citing SSR 83-10, at *5

(noting that the primary difference between sedentary work and most light jobs is

that a job at the “light” exertional level “requires a good deal of walking or

standing”))], and she therefore would “grid out” under Medical-Vocational

Rule 201.06, [Doc. 14 at 1]. Consequently, the undersigned concludes that the

ALJ’s decision is not supported by substantial evidence, nor are the ALJ’s errors

harmless.




      22
              Even though Dr. McMahan’s opinion included an ultimate opinion of
disability reserved to the Commissioner—that Dr. McMahan did not think that
plaintiff could return to her regular job—it was still necessary for the ALJ to take
the opinion into consideration.          See Kelly v. Comm’r of Soc. Sec.,
                                th
401 Fed. Appx. 403, 407 (11 Cir. Oct. 21, 2010) (“A doctor’s opinion on a
dispositive issue reserved for the Commissioner, such as whether the claimant is
‘disabled’ or ‘unable to work,’ is not considered a medical opinion and is not given
any special significance, even if offered by a treating source, but will be taken into
consideration.”) (citations omitted).
                                        21
VI.   CONCLUSION

      In conclusion, the Court REVERSES the final decision of the

Commissioner and REMANDS the case for further proceedings consistent with

this opinion.

      The Clerk is DIRECTED to enter final judgment in favor of Plaintiff.

      IT IS SO ORDERED and DIRECTED, this 12th day of July, 2019.




                                     22
